                    IN THE UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MISSOURI

In Re                                                 ) Case No. 19-45495-659-13
                                                      ) Chapter 13
GEORGIA ELLIS,                                        )
                                                      )
                               Debtor(s)              ) MOTION TO DISMISS
                                                      )
MISSOURI DEPARTMENT OF REVENUE,                       ) Response due: October 24, 2019
                                                      )
                               Movant,                )
                                                      )
GEORGIA ELLIS,                                        ) Susan L. Lissant
                                                      ) Missouri Department of Revenue
                                                      ) 301 West High Street, Room 670
                                                      ) Jefferson City, MO 65105
                               Respondent(s)          ) Missouri Bar # 56970
                                                      ) Federal District Bar #: Exempt

    MOTION TO DISMISS FOR FAILURE TO FILE TAX RETURNS AND NOTICE

WARNING: THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU OPPOSE
THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE THE
DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND
SEND A COPY TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE MOTION
SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE
GRANTED WITHOUT FURTHUR NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT
REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING, THE DATE OF WHICH WILL BE
SENT TO YOU IF YOU FILE A RESPONSE. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

        COMES NOW the Missouri Department of Revenue, a Creditor herein, and states to the
Court as follows:
        1.     Debtor filed this bankruptcy proceeding on August 30, 2019.
        2.     Debtor failed or refused to file a tax return for the following year: 2018. Any tax due
for year 2018 is entitled to priority pursuant to 11 U.S.C. § 507(a)(8).
        3.     This tax return will provide the Missouri Department of Revenue with information
necessary for the completion and filing of claims in this bankruptcy proceeding.
        4.     Debtor's failure to file the aforementioned tax return constitutes an unreasonable delay
which is prejudicial to the Missouri Department of Revenue and is grounds for dismissal under 11
U.S.C. § 1307(c)(1). Further, the court pursuant to 11 U.S. C. § 105(a) is given power to issue any
order necessary or appropriate to enforce or implement the provisions of Title 11 of the United States
Code.
        5.      The continuation of the bankruptcy estate without the filing of the tax return is not in
the best interest of the creditors of this estate; is in violation of the laws of the State of Missouri; and
would inequitably treat the State of Missouri by preventing it from receiving the payments to which
it is entitled under the Bankruptcy Code.
        6.      Upon the filing of the above-mentioned tax return or notarized affidavit stating
sufficient cause for the non-filing of said return, the Missouri Department of Revenue will withdraw
this motion.
        WHEREFORE, the Missouri Department of Revenue prays for an order dismissing Debtor's
Chapter 13 proceeding, and for such other relief as the Court deems just and proper.
                                                 Eric Schmitt, Attorney General
                                                 State of Missouri

                                                 By: /s/ Susan L. Lissant
                                                 Susan L. Lissant, MO Bar #56970
                                                 Federal District Bar #: Exempt
                                                 Special Assistant Attorney General
                                                 Missouri Department of Revenue
                                                 General Counsel’s Office
                                                 301 W. High Street, Room 670
                                                 P.O. Box 475
                                                 Jefferson City, MO 65105-0475
                                                 (573) 751-5531 FAX (573) 751-7232
                                                 E-mail: edmoecf@dor.mo.gov
                                                 Attorney for Department of Revenue

CERTIFICATE OF SERVICE
I certify that a true and correct copy of the foregoing document was filed electronically with the
United States Bankruptcy Court, and has been served by Regular United States Mail Service, first
class, postage fully pre-paid, addressed to the parties listed below on October 3, 2019:

Georgia Machell Ellis
3804 Council Grove
St. Louis, MO 63110

/s/ Susan L. Lissant
